Title: Charles-Guillaume-Frédéric Dumas to the Committee of Secret Correspondence, 30 April[– 9 May 1776]
From: Dumas, Charles-Guillaume-Frédéric
To: Committee of Secret Correspondence,Franklin, Benjamin,Dickinson, John,Harrison, Benjamin,Jay, John,Johnson, Thomas



Monsieur
Utrecht 30e Avril [-May 9] 1776
J’ai reçu le 6e de ce mois à La Haie, des mains de Mr. Tho. Storey, les dépêches dont vous l’aviez chargé pour moi en date du 9e Xbr. 1775.

Je suis touché, pénétré jusqu’au fond du coeur, de l’honneur que me fait et de la confiance que me témoigne le Committé nommé par le Congrès général pour la Correspondance des Provinces unies Américaines avec l’Europe, dont vous êtes, Monsieur, l’un des dignes membres. Je mourrai content si ce qui me reste de vie peut être utile à une cause si belle et si juste; et je trouve plus noble et plus glorieux de partager, en la servant dans le secret et dans le silence, ses craintes et ses espérances, que d’être le Ministre titré de la Puissance qui veut vous la faire perdre. J’accepte donc avec joie, Messieurs, la commission dont vous me chargez, et toutes celles que vous jugerez à propos de me donner à l’avenir, et vous promets une bonne volonté, un zele à toute épreuve: puisse seulement ma capacité justifier de son côté l’idee favorable que vous avez prise de moi. Cette promesse de ma part est un vrai serment de fidelité que je prête entre vos mains au Congrès de mon propre mouvement; recevez-le, Messieurs, comme tel.
Après cette déclaration, et ces protestations faites une fois pour toutes, je commence, Messieurs, par observer, qu’il est absolument nécessaire que nous établissions un chiffre entre nous, afin que si quelques-unes de nos Lettres sont interceptées dans le trajet, nos secrets n’en restent pas moins cachés. Je vous épargnerois volontiers la peine de faire ce chiffre, en vous envoyant copie de celui que j’ai déjà dressé à cet effet pour mon usage: mais si cette Lettre ici par malheur ne vous parvenoit pas, et cette copie et mon original seroient inutiles; il faudroit en faire un autre, et je ne pourrois pas m’en servir dès à présent. Les paroles sur lesquelles je l’ai composé sont dans le Livre que je vous ai envoyé dernierement, dont je suit l’éditeur, et au-devant duquel j’ai écrit sur un feuillet blanc mon idée sur le Gouvernement et la Royaute, dont vous me marquez qu’elle n’a pas déplu. Je vous le désigne assez, je pense.

Vous trouverez ces paroles dans ma Lettre à Mr. *** qui suit immédiatement le titre page III, IV et V. savoir


page III. les 3 dernieres lignes du texte.
}
en tout 13 lignes.


page IV. les 7 lignes du texte.


page V. les 3 premieres lignes du texte.




La premiere Lettre de la 
1e de ces 13 lignes est 1. et la derniere
57


La derniere Lettre de la
  2e Ligne est --------------------
114


  -------------------- de la
  3e --------------------
168


  -------------------- de la
  4e --------------------
223


  -------------------- de la
  5e --------------------
278


  -------------------- de la
  6e --------------------
335


  -------------------- de la
  7e --------------------
394


  -------------------- de la
  8e --------------------
445


  -------------------- de la
  9e --------------------
499


  -------------------- de la
  10e --------------------
555


  -------------------- de la
  11e --------------------
612


  -------------------- de la
  12e --------------------
666


  -------------------- de la
  13e --------------------
682


Tout a son nombre là-dedans, même les ’ou apostrophes, les-ou traits d’union, les virgules, les points, les & et les renvois ou (*).
Pour vous rendre cette opération plus facile, j’ai fait imprimer une série de passé 1000 nombres, dont voici quelques feuilles. Il n’y a qu’à prendre une de ces feuilles, et écrire le long des colonnes, depuis 1 jusqu’à 682, (qui est un point) les lettres ou caracteres des 13 lignes indiquées, chaque caractere à côté de son nombre, et comme vous aurez besoin en m’écrivant de k et de w, dont on ne se sert pas en françois, il n’y a qu’à en mettre 5 ou 6 de chacun à côté d’autant de nombres qui suivent le 682e; ou, ce qui vaudra encore mieux, faire servir les c du chiffre, indifféremment pour des c ou pour des k, et les v pour des v ou pour des w. Cela ne m’embarrassera point en déchiffrant. Pour prévenir tout mal-entendu, vous trouverez ci-joint un modele de chiffre sur d’autres paroles, qui vous servira d’exemple pour la méthode de construire celui dont nous nous servirons, et dont je vous ai indiqué les paroles ci-dessus. Vous pourrez cependant garder ce modele pour des cas imprévus, par exemple si l’autre chiffre etoit découvert. En attendant nous l’appellerons le petit chiffre, pour le distinguer du grand. J’en garde aussi copie ici.
Pour commencer, je vous dirai, Messieurs, en me servant du grand chiffre des 13 lignes, que quand je vous ai dit dans ma derniere lettre que toute l’Europe vous souhaite le plus heureux succés pour le maintien de vos libertés, j’entendois le public Européen impartial, équitable, humain, en un mot les citoyens de la Société universelle, les hommes en général; et qu’il faut excepter de ce nombre les Rentiers intéressés dans les fonds publics [anglois et celles des cours europeennes qui s’entendent avec la cour d’Angleterre]. Loin de vous [secourir,] elles vous [sacrifieroient] à leurs [interets] ou à leur [peur. Des alliés qui vous] conviennent dans cette conjoncture [, c’est la france et l’espagne,] car leur interêt est que vous [soyiez libres et independants de l’angleterre] dont [l’enorme puissance maritime les] inquiete. Je me suis donc [ouvert a un ministre de fiance] et la copie et traduction de [vos demandes, et lettre de creance] à mon sujet, sont depuis quinze jours au moins [entre les mains du ministère] et par conséquent [du roi de france.] Dans la conversation [que j’ai eue avec ce ministre,] j’ai bien pu [remarquer que] les [voeux] de sa [nation] sont pour [vous. Il m’a] seulement [fait une difficulte] contre les [secours qu’on pourroit] donner aux [colonies] c’est que, si [elles se reconcilient] avec les Anglois, [elles se reuniront avec eux contre] la puissance qui les [aura secourues] et imiteroient ainsi [les chiens de la fable.] Je n’eus rien de bon à répliquer, sinon que s’agissant ici d’êtres raisonnables, s’ils voyoient qu’on ne venoit pas [pour leur ravir la liberte pour laquelle] ils se battoient, mais plutôt [pour la leur assurer] ils ne seroient pas assez méchants pour [se liguer contre leurs bienfaiteurs] avec ceux qui vouloient leur [arracher cette liberté.] Enfin il a voulu savoir de moi positivement ce que je demandois [a sa cour] pour [les colonies?] Je lui ai répondu que vous desiriez de savoir Primo: si [le roi de france voudroit] bien, [par humanité et magnanimité, interposer sa mediation en faveur des peuples opprimes, et menager une reconciliation qui leur conservat toutes leurs libertés dont ils jouissaient auparavant]. Secundo, au cas qu’une telle [reconciliation ne puisse avoir lieu,] si les [nations soumises à la maison de bourbon voudroient accepter l’alliance des colonies avec le benefice d’un commerce immense?] Il goûta beaucoup la premiere de ces propositions, [d’offrir a son jeune roi la gloire de rendre la paix aux sujets des autres comme aux siens?] L’autre proposition ne lui déplaisoit pas non plus, sans [l’horrible guerre qui s’ensuivroit en europe.] Je lui remis donc, avec l’Extrait de votre Lettre, un petit Mémoire, où j’insinue combien il importe [a la france de ne pas laisser subjuguer les colonies.] Le tout a été envoyé à [sa cour] il y a quinze jours environ; et quand la réponse tarderoit, il n’y a point de mal: en attendant j’ai toujours gagné que l’ouverture est faite, et qu’elle ne peut que bien disposer [la france pour vous, et l’engager a tolerer, a favoriser meme sous main les secours que vos vaisseaux peuvent tirer de france, d’espagne et des iles.] Voilà pourquoi j’ai copié exactement, dans l’Extrait, ce que vous me marquez avoir [le plus besoin, comme ingenieurs, armes, munitions.]
Tout cela je l’ai exécuté avec le plus profond secret, comme vous me l’enjoignez avec raison. La personne dont je viens de vous parler l’a aussi exigé de ma part, et promis de la sienne. Ainsi personne, en ce pays, que lui et moi, n’en sait mot: et c’est aussi le meilleur pour votre service et pour [ma surete, que je ne sois point connu pour etre charge de vos affaires.]
Mr. Storey, en partant pour l’Angleterre, n’osant y porter deux Lettres, l’une to Arthur Lee Esqr., l’autre to Mistr. Hannah Philippa Lee, me les laissa en dépôt, et fit bien; car par deux Lettres que j’ai reçues depuis de Mr. Arthur Lee, en date du 20e. et 23e. Avril, j’apprends qu’on a pris à Mr. Storey, à sa descente en Angleterre, une Lettre dont je l’avois chargé pour Mr. Lee. Heureusement elle n’étoit pas signée de mon vrai nom, et la lettre même ne pouvoit rien apprendre à vos adversaires; ainsi ils ont fait cette vilainie de plus à pure perte. J’ai envoyé ces Lettres à un ami à Rotterdam, selon les desirs de Mr. Arthur Lée; et cet ami me marque en date du 3e. May d’avoir expédié le paquet par un Capitaine de Sloep de ses anciens amis, et qui lui a promis de le rendre en main propre, c’est-à-dire à l’adresse que j’y ai mise par ordre de Mr. Lee. Le départ subit des Vaisseaux m’empêchera de vous apprendre qu’elles ont été bien rendues. Ce sera donc par quelque vaisseau suivant. J’ai joint au paquet un chiffre pour Mr. A. L. dans le goût de ceux que je vous envoie, mais sur d’autres paroles, afin que nous puissions nous communiquer nos secrets en toute sûreté. Je l’ai averti aussi que j’aurois l’honneur de vous écrire fréquemment, afin qu’il m’envoie ses lettres, s’il n’a pas de meilleures voies.
Nos Gazettes nous apprennent qu’un Vaisseau Américain, nommé le Dickenson, chargé de farine, bougies de spermaceti, cire et douves, pour le compte de Messrs. Bayard Jackson & Compe. de Philadelphie, et adressé à Messrs. Montandouin & freres Marchds. à Nantes, Capitaine W. Meston, a éte conduit par ce miserable et par son équipage, qui se disoit engagé par force, à Bristol, pour gagner la prime proposée par le Parlement. L’ordre écrit de Messrs. Bayard Jackson & Compe. à ce coquin de Cape. est imprimé tout du long dans ces Gazettes. Ces malheureux ont déclaré qu’il y avoit encore plusieurs autres Vaisseaux en route pour la France, tous destinés, comme le leur, à charger en retour des armes et munitions de guerre.
Je sai un Ingénieur, âgé de 50. ans passés, très habile, très expérimenté, très excellent non seulement dans le Génie mais dans toutes les parties de l’art de la guerre, enfin très grand Capitaine, mais très mal récompensé. Je ne pourrai m’aboucher avec lui que dans quelques semaines d’ici. Je lui proposerai le service des Colonies. Mais comme il est veuf, peu à son aise, avec plusieurs enfants, s’il accepte, il lui faudra vraisemblablement quelques avances pour pouvoir se rendre chez vous. Je vous rendrai compte en son temps de l’entretien que j’aurai eu avec lui.
Ce n’est qu’aujourd’hui que j’endosse à l’ordre de Mr. Rey, Libraire à Amsterdam, votre Lettre de change de £100 St. De bonnes raisons m’ont détourné de le faire plutôt, et sur toute autre place qu’Amsterdam. Puisse l’emploi conscientieux que je ferai de ce fonds justifier parfaitement vos vues et la confiance dont vous m’honorez. Du reste je suis persuadé de la générosité du Congrès, et je prie le Ciel de mériter par mes services d’en être l’objet un jour, lorsque Dieu aura béni ses travaux pour le salut et la félicité des Colonies, soit par une bonne et solide réconciliation, soit par le succès de vos armes justes et pieuses: en attendant croyez, Messieurs, qu’il n’est rien qui pût me consoler, si les choses ne tournoient pas aussi favorablement pour vous que je le desire. Au fond j’espere beaucoup plus que je ne crains à cet égard. La sagesse si constamment soutenue du Congrès, l’union et la concorde parfaite qui y regne, me rassurent de plus en plus. Par cette union rare, heureuse, admirable, bien plus sûrement encore que par toutes les alliances du monde, vous êtes et vous serez finalement supérieurs à vos cruels et mercenaires ennemis, quelque redoutables qu’ils paroissent et qu’ils puissent être. Concordia res parvae crescunt, discordia maximae dilabuntur. Puissent cette grande vérité et le sublime mot de Thémistocle à Eurybiade levant la canne sur lui dans le Conseil, frappe, mais écoute, être constamment présents à vos esprits et dans vos coeurs, ainsi que dans ceux de tous vos constituants! Quelle force alors pourra tenir contre la vôtre? Pardonnez la liberté de cette apostrophe à l’enthousiasme qui m’anime pour votre Union, le plus bel édifice que la liberté se soit jamais élevé: en lui se concentre tout ce que le spectacle du monde politique peut encore avoir d’attraits pour moi.
Je vous remercie, Monsieur, de vos bontés paternelles pour les deux françois. Ils sont jeunes; et par conséquent ils doivent s’interdire jusqu’à l’idée d’être un instant à charge à personne, et un poids inutile à la Société.

Je suis charmé que le Précis des différents entre la G.B. et les Colonies ait été approuvé au point de le faire imprimer pour l’instruction de vos amis les Canadiens. Voici la seule suite qu’ait eu cet Ecrit, car l’Imprimeur ne débitant pas assez de son Journal pour y faire d’autres fraix que ceux de l’Impression, a discontinué de salarier l’Auteur de ces pieces. Je me suis fait donner son adresse, pour lui proposer de m’aider à réfuter le Juif Pinto dont la plume vénale s’est émancipée contre les Américains d’une maniere insolente. Quelqu’un que vous savez, Monsieur, est faché de s’être laissé éblouir par son systême de finance jusqu’à l’approuver sans réserve dans une lettre ou avis à la tête du Traité de la circulation. Car encore qu’il y ait du bon par-ci par-là, ce quelqu’un est revenu depuis longtemps sur bien des faux-brillants que ce Juif y débita pour bons, selon la coutume constante de sa nation de tout temps.

Quant à l’idée sur le Gouvernement et la Royauté, je vois avec joie qu’elle a plu, et que peut-être le temps viendra où l’on y fera encore plus d’attention. Cette idée me rend heureux et glorieux, plus que si j’avois fait l’Iliade: car je pense comme Phedre, nisi utile est quod facimus, stulta est gloria. C’est un grain que j’ai cru devoir semer dans votre terre, la seule du monde connu où il soit possible de le faire germer. Au reste, je crois cette idée, de plus en plus, vraie et praticable, et de tous les systêmes politiques le plus à l’épreuve des objections. Elle n’a besoin que d’être développée. Dieu veuille que nous puissions bientôt le faire en paix et à loisir. Je vous prierai alors, Monsieur, avec l’estimable et savant Auteur du Fermier de Pensylvanie, de correspondre avec moi sur cette matiere pour la mettre en évidence, sinon pour les contemporains, au moins pour la postérité.
Je vous remercie, Monsieur, du Journal des Actes du Congrès du 10e. May jusqu’au ler. Aout 1775, que vous avez la bonté de m’envoyer. Mais daignez, je vous en supplie, me completter cela, en m’envoyant tout ce qui a précédé et suivi: car nous n’avons ici rien d’authentique de votre part. Tout ce que nous savons de vous, nous le tenons des gazettes, imparfaitement, par lambeaux, d’une maniere vague et variable, le faux mêlé parmi le vrai.
Pour revenir au chiffre, lorsque vous aurez mis les 13 lignes lettre par lettre (y compris les apostrophes, virgules, points &c.) en colonne sur une des feuilles que voici (car c’est par-là qu’il faut commencer) pour déchiffrer facilement et vite tout ce qui est chiffré dans ma lettre, il n’y a qu’a avoir la feuille en main et écrire sur chaque nombre de ma lettre le caractere que vous trouverez à côté du même nombre sur la feuille. Je fais cette opération assez rapidement seul et sans aide, quoique pour la premiere fois de ma vie.
Vous comprenez, Monsieur, pourquoi je ne signe point mon nom.

Quant aux Lettres que vous m’écrirez à l’avenir, ne mettez rien autre dessus sinon ces trois mots pour Mr. Vryman; et là-dessus une Enveloppe à l’adresse de Mr. M. M. Rey Libraire à Amsterdam, si vous vous servez de la voie de St. Eustache; ou à l’adresse de Mr. A. Stuckey Mercht. à Rotterdam, si vous m’écrivez en droiture de Philadelphie, ou par la France. De cette maniere vos Lettres me parviennent surement.


Utrecht 9e. May 1776
Dans ce moment, Monsieur, je reçois la lettre suivante sans signature: “Vous serez peut-être tenté, Monsieur, de venir voir [la foire de la haie] j’aurai l’honneur de vous y renouveller les sentimens d’une sincere estime. [Je serai a vos ordres tous les jours a midi, ou plutot,] si vous voulez bien m’écrire un mot de votre logement, pour me faire savoir l’heure qui vous sera la plus commode. Nous pourrons [philosopher quelques momens sur des objets que nous avons deja traites. S’il me reste peu de choses a vous dire,] ce sera avec une vérité et une candeur que je me flatte que vous approuverez.”
Je ferai ce voyage Samedi pendant la nuit, pour revenir ici la nuit du dimanche au Lundi; ne pouvant autrement. Quant à la présente Lettre, je dois l’envoyer aujourdhui à Amsterdam, autrement on me menace que les vaisseaux partiront sans elle. Ce sera donc dans une autre Lettre, soit par le même Vaisseau, soit par un autre, que je vous rendrai compte Messieurs de la conversation. Je suis faché de devoir vous laisser en suspens sur une chose si intéressante.
Recevez ici, Monsieur, pour tous les membres du Congrès en général, et pour vous, Mr. Dickenson et Mr. Jay en particulier, les assurances sinceres de mon profond respect.

 
Endorsed: April 30 1776 From Mr. Dumas